IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

CHRISTIANA TRUST, a                   NOT FINAL UNTIL TIME EXPIRES TO
Division of Wilmington Savings        FILE MOTION FOR REHEARING AND
Fund Society, FSB, as Trustee of      DISPOSITION THEREOF IF FILED
ARLP Trust 3,
                                      CASE NO. 1D15-5618
      Appellant,

v.

DAVID R. SUTTON, JR.,
Personal Representative of the
Estate of David R. Sutton; et al.,

      Appellees.

_____________________________/

Opinion filed December 12, 2016.

An appeal from the Circuit Court for Duval County.
L. Haldane Taylor, Judge.

Michael J. Posner and Labeed A. Choudhry of Ward, Damon, Posner, Pheterson &
Bleau, P.L., West Palm Beach, for Appellant.

Cristine M. Russell of Rogers Towers, P.A., Jacksonville, for Appellee.



PER CURIAM.

      AFFIRMED.

B.L. THOMAS, ROWE, and WINSOR, JJ., CONCUR.